DETAILED ACTION


1.	Claims 1-6, 8, 10-16, 21-25, and 31 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8, 10-16, 21-25, and 31  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (hereafter Martin)(EP 2940923).
Martin was cited in the IDS filed 06/21/2019).

5.	As to claim 1, Martin discloses a system for generating random numbers (fig. 2 and page 3 [0010]) comprising: 
at least one light source for emitting photons (page 4, [0019] light source 1); 
at least one optical diffuser element (page 4, [0019] The detector 2 comprises several elements and can be modelled, such as also schematically indicated in figure 2, as lossy channel 2.1 with a transmission probability η, similar to a beamsplitter with a given splitting ratio, followed by a photon sensor 2.2 acting as a photon-to-electron converter with unit efficiency); 
a plurality of light detector elements, each for converting received light into electrical charge pages 4 -5 [0019] photon to electron converter);  
and means for converting the electrical charge of each of the plurality of light detector elements into an output value (pages 4-5 [0019] randomness extractor 3); 
wherein the at least one light source is for illuminating the plurality of light detectors with the photons, whereby the photons are incident on random ones of the plurality of light detectors ([0019] “The light source 1 may be chosen amongst a light emitting diode (LED), a laser diode (LD), or any other adequate light source, even ambient light, as long as the source emits photons randomly in the meaning defined above” and page 6 [0029]); and 

whereby the output values of the plurality of light detector elements comprise a set of random numbers each comprising quantum noise ([0019] randomness extractor 3).

6.	As to claims 2 and 22, Martin discloses wherein each of the plurality of light detectors produces a separate random number comprising quantum noise (pages 6-7, [0027]-[0030]).

7.	As to claims 3 and 23, Martin discloses wherein the output value produced by a light detector corresponds to the number of photons incident on that light detector ([0027]-[0029] number of absorbed photons).

8.     As to claims 4 and 24, Martin discloses wherein the at least one light source and the plurality of light detector elements are arranged such that the plurality of light detector elements respond linearly to the received light ([0029] linear detection).

9.     As to claims 5 and 25, Martin discloses the plurality of light detector elements are comprised in an array ([0020] array of pixels).

As to claim 6, Martin discloses wherein the plurality of light detector elements are all or a sub-set of the light detector elements comprised in the array ([0020]).

11.    As to claim 8, Martin discloses wherein the at least one light source comprises one or more LEDs, or one or more lasers (fig. 3 LED as a light source).

12.    As to claim 10, Martin discloses wherein the array is a CMOS sensor or a CCD sensor ([0011] CCD or CMOS camera).

13.    As to claims 11 and 31, Martin discloses wherein the array is a camera sensor, and the at least one light source and the exposure time and ISO of the camera sensor are arranged such that the plurality of light detector elements respond linearly to received light ([0019]-[0020]).

14.    As to claim 12, Martin discloses wherein the camera sensor is a camera of a mobile computing device ([0039], mobile computing device).

15.    As to claim 13, Martin discloses wherein the at least one light source is a flash of the mobile computing device ([0025] and [0039]).

16.   As to claim 14, Martin discloses wherein the mobile computing device is a smartphone (page 10, claim 9, smartphone).

As to claims 15, 16, and 21, the claims are rejected for similar reasons as claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2015/0193207 – Related to a quantum random number generator (QRNG) and a photon generator for a QRNG. The photon generator may be operated in a spontaneous mode below a lasing threshold to emit photons. Photons emitted from the photon generator may have at least one random characteristic, which may be monitored by the QRNG to generate a random number. In one embodiment, the photon generator may include a photon emitter and an amplifier coupled to the photon emitter. The amplifier may enable the photon generator to be used in the QRNG without introducing significant bias in the random number and may enable multiplexing of multiple random numbers. The amplifier may also desensitize the photon generator to fluctuations in power supplied thereto while operating in the spontaneous mode. In one embodiment, the photon emitter and amplifier may be a tapered diode amplifier. 

US Pub. 2016/0328211 – Related to a thermal optical source and detector configured to produce random numbers based on quantum-optical intensity fluctuations. An optical flux is detected, and signals proportional to optical intensity and a delayed 

US Pub. 2017/0010865 – Related to a method and device for generating random numbers based on an optical process of quantum nature. According to one exemplary aspect, the method includes randomly emitting photons from a light source and absorbing the emitted photons by a photon sensor having a plurality of pixels. Furthermore, respective minimum entropy levels can be calculated for each of the pixels of the photon sensor and a randomness extractor can be associated with each of pixels based on the calculated minimum entropy level of that pixel. After this calibration, the method and device generates a number of high-entropy bits used for generating a random number.

US Pub. 2017/0308358 – Related to an apparatus comprises a light emitting diode (LED) and a phototransistor configured to receive light from the LED and generate an electrical signal comprising shot noise. An amplifier is coupled to the phototransistor and configured to amplify the electrical signal. Sampling circuitry is coupled to the amplifier. For a plurality of temporally spaced sample pairs each defined by two consecutive time points in the amplified signal, the sampling circuitry is configured to determine a difference in amplitude of the amplified signal at each of the 

US Pub. 2019/0243611 – Related to a Quantum Random Number Generator comprising an emitting device (110) triggered by a signal representing an input bit x and adapted to generate and send a physical system (130) characterized by one of two possible quantum states determined by said input bit x, a measurement device (120) adapted to detect said physical system, to identify the quantum state of said physical system through an unambiguous state discrimination measurement and to generate an output b first representing whether the quantum state has been identified or not and, if it has been identified, which quantum state among the two possible quantum states was detected by the unambiguous state discrimination measurement to a processing device (140), the processing device (140) being adapted to estimate the entropy of the output b given the probabilities p(b|x) representing the probability of observing output b for a state preparation x, and a randomness extraction device (150) adapted to extract final random bit stream given the entropy estimate provided by the processing device (140).











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182